Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                August 05, 2019

The Court of Appeals hereby passes the following order:

A19A2481. ROBERT CAMPBELL v. HARRY J. ALTMAN, II.

      Robert Campbell was convicted of hijacking a motor vehicle and other crimes,
and we affirmed his convictions on appeal. Campbell v. State, 314 Ga. App. 299 (724
SE2d 24) (2012). In January 2019, Campbell submitted a pro se petition for a writ of
mandamus seeking to compel the trial court to rule on a pending motion in his
criminal case. The trial court dismissed the petition, and Campbell then filed the
instant direct appeal. We, however, lack jurisdiction.
      While judgments and orders granting or refusing to grant mandamus relief are
generally directly appealable, see OCGA § 5-6-34 (a) (7), under the Prison Litigation
Reform Act, any appeal in a civil case that was initiated by a prisoner must come by
discretionary application. See OCGA § 42-12-8; Jones v. Townsend, 267 Ga. 489,
490 (480 SE2d 24) (1997). Because Campbell was incarcerated when he filed this
action, he was required to file an application for discretionary appeal to seek an
appeal of the trial court’s order. “[C]ompliance with the discretionary appeals
procedure is jurisdictional.” Fabe v. Floyd, 199 Ga. App. 322, 332 (1) (405 SE2d
265) (1991).
      Campbell’s failure to follow the required appellate procedure deprives us of
jurisdiction over this appeal, which is hereby DISMISSED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      08/05/2019
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.